Exhibit 12(e) Entergy New Orleans, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends 30-Sep Fixed charges, as defined: Total Interest $ Interest applicable to rentals Total fixed charges, as defined Preferred dividends, as defined (a) Combined fixed charges and preferred dividends, as defined $ Earnings as defined: Net Income $ Add: Provision for income taxes: Total ) Fixed charges as above Total earnings, as defined $ Ratio of earnings to fixed charges, as defined Ratio of earnings to combined fixed charges and preferred dividends, as defined (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
